DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 08/25/2021.  
Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/21 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 03/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,346,023 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

                                                                                                                                                                                                      
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 115 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Wilder et al. (US 2014/0149936 A1), Bronder et al. (US 2014/0282099 A1), and Carpenter et al. (US 2011/0083167 A1) fail to clearly teach or fairly suggest the combination of following limitations: 

providing, for display on a client device, a graphical user interface for navigating through a plurality of digital content items, the plurality of digital content items being arranged in a defined order; 
determining a score for each digital content item of the plurality of digital content items; 
identifying a first viewable range of digital content items from within the defined order of the plurality of digital content items, the first viewable range of digital content items comprising a first group of consecutive digital content items that can be displayed together on a screen of the client device; 
determining, from the first viewable range of digital content items, a first digital content item having a highest score within the first viewable range of digital content items; 
based on determining a current display comprises the first viewable range of digital content items, emphasizing, within the graphical user interface, a preview of the first digital content item having the highest score within the first viewable range of digital content items relative to previews of other digital content items within the first viewable range while maintaining the defined order of the plurality of digital content items; 
identifying a second viewable range of digital content items from within the defined order of the plurality of digital content items, the second viewable range of digital content items comprising a second group of consecutive digital content items that can be displayed together on the screen of the client device, the second viewable range Page 2 of 18of digital content items further comprising at least one digital content item outside the first viewable range of digital content items; 
determining, from the second viewable range of digital content items, a second digital content item having a highest score within the second viewable range of digital content items; 

emphasizing, within the graphical user interface and based on detecting the scrolling input, a preview of the second digital content item having the highest score within the second viewable range of digital content items relative to previews of other digital content items within the second viewable range of digital content items while maintaining the defined order of digital content items.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Filman et al. (US 2012/0084731 A1) – a method and a system for providing a more engaging and interesting presentation of images to the user (see ¶ 0006).  Identifying the subset comprising selecting one or more images from the set that meet a desired user interest threshold and present the selected images to the user (see ¶ 0007).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179